United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Ashland, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0613
Issued: October 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2018 appellant filed a timely appeal from a December 8, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a pulmonary
embolism causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On July 6, 2017 appellant, then a 37-year-old assistant food service administrator, filed an
occupational disease claim (Form CA-2) alleging that he developed a pulmonary embolism while

1

5 U.S.C. § 8101 et seq.

traveling to training for work. He first became aware of his claimed condition on April 3, 2017
and realized that it was caused or aggravated by his federal employment on April 7, 2017.
In an April 7, 2017 emergency department note, Dr. Solomon Woldetensay, a specialist in
internal medicine, reported that appellant was evaluated for second episode of shortness of breath
that started four days prior when he was in Denver, Colorado. Appellant reported that he initially
thought his shortness of breath was due to the altitude change, but then he realized it was
reminiscent of when he had a pulmonary embolism in 2009. He also reported that he drove to
Florida frequently without stopping, but denied any leg swelling or calf pain. A computerized
tomography angiography (CTA) scan showed bilateral pulmonary embolism. There was no
evidence for deep venous thrombosis (DVT) in his lower extremities.
In a July 19, 2017 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him as to the type of medical and factual
evidence required. OWCP afforded appellant 30 days to provide the requested evidence.
In response, OWCP received appellant’s November 1, 2017 statement, training
authorization form, training welcome letter, list of attendees at the training course, training
authorization form SF-182 for the period March 20 through 23, 2017 and April 3 through 6, 2017,
and appellant’s flight itineraries for the listed periods.
In a September 5, 2017 letter, Dr. Kimberly Lucas Day, an internist, noted that appellant
took two round-trip work-related flights to Denver, Colorado in March through April 2017 and
developed a pulmonary embolus. She indicated that long flights (i.e., prolonged immobilization)
were a known risk factor for development of emboli.
By decision dated December 8, 2017, OWCP denied appellant’s occupational disease
claim. It found that the medical evidence of record was insufficient to establish that the claimed
pulmonary embolism condition was employment related.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
2

Id.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.5
While on temporary-duty assignment, an employee is covered by FECA 24 hours a day
with respect to any injury that results from activities incidental to the temporary assignment. The
fact that an employee was on a special mission or in travel status during the time the condition
manifested itself does not raise an inference that the condition was causally related to the incidents
of employment.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
The Board finds that the medical evidence of record is insufficient to establish that
appellant’s pulmonary embolism was caused or aggravated by the accepted factors of his federal
employment.
OWCP accepted that appellant was in the performance of duty while on flights to Colorado
during March and April 2017. While it is accepted that appellant was in travel status and therefore
in the performance of duty at the time of the alleged injury, it remains his burden of proof to
establish causal relationship between his diagnosed condition and the accepted factor of
employment.10
In her September 5, 2017 report, Dr. Day reported an accurate history as she noted that
appellant took two round-trip work-related flights to Denver, Colorado and back in March through
April 2017. While she opined that appellant developed a pulmonary embolus from the flights and
explained that long flights (i.e., prolonged immobilization) were a known risk factor for
5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

See A.F., Docket No. 14-1392 (issued October 21, 2014).

7
Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); supra note 5.

10

Supra note 7.

3

development of emboli, Dr. Day failed to explain how, in this specific case, two work-related
flights physiologically resulted in the diagnosed pulmonary embolus condition.11 Thus, this report
is insufficient to meet appellant’s burden.
The only other medical evidence of record, the April 7, 2017 emergency department report
from Dr. Woldetensay was also insufficient to establish appellant’s claim. While the report
provided a history of shortness of breath while appellant was in Denver, Colorado and an
assessment of pulmonary embolism by CTA scan, it does not contain an opinion on causal
relationship.12 Lacking a rationalized medical opinion regarding causal relationship, this report is
of limited probative value.13
Accordingly, the record currently before the Board is devoid of any medical opinion, which
is supported by sufficient rationale, explaining how the diagnosed pulmonary condition had been
caused by appellant’s work-related air travel during the accepted time frame.
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relationship.14 Appellant’s honest belief that the factors of his
federal employment caused his medical conditions, however sincerely held, does not constitute
medical evidence sufficient to establish causal relationship.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a pulmonary
embolism causally related to the accepted factors of his federal employment.

11

See N.C., Docket No. 15-1900 (issued March 7, 2016); S.E., Docket No. 08-2214 (issued May 6, 2009).

12
C.B., Docket No. 09-2027 (issued May 12, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004): Michael E. Smith, 50
ECAB 313 (1990).
13

See supra note 9.

14

G.E., Docket No. 17-1719 (issued February 6, 2018); D.D., 57 ECAB 734 (2006).

15

J.S., Docket No. 18-0477 (issued August 28, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the December 8, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

